Case 2:16-cv-01118-CCC-MF Document 732 Filed 10/22/19 Page 1 of 2 PageID: 23200

                                                                                         THREE GATEWAY CENTER
      WALSH                                                                              100 Mulberry Street, 15th Floor
         PIZZI                                                                           Newark, NJ 07102
     O’REILLY                                                                            T: 973.757.1100
    FALANGA                                                                              F: 973.757.1090
                                                                                         WALSH.LAW




   Liza M. Walsh
   Direct Dial: (973) 757-1101
   Iwaish @walsh. law


                                                         October 21, 2019
   VIA ELECTRONIC FILING
   Honorable Mark Falk, U.S.M.J.
   U.S. District Court for the District of New Jersey
   Martin Luther King Jr. Bldg. & U.S. Courthouse
   50 Walnut Street
   Newark, New Jersey 07101

           RE:       Immunex Corporation, et aI. v. Sandoz, Inc., eta!.,
                     Civil Action No. 16-1118 (CCC/MF)


   Deariudge Falk:

            This firm, together with Sidley Austin LLP, represents Plaintiffs, Immunex Corporation and Amgen
   Manufacturing, Limited in connection with the above-referenced matter. We submit this letter on behalf
   of all parties to extend the deadline for Plaintiffs to file a Bill of Costs and accompanying motion to tax the
   same.

            As the prevailing parties in this litigation, Local Rule 54.1 allows Plaintiffs to file a Bill of Costs
   together with a Motion to tax the same within 30 days after the entry of final judgment. As the Parties
   are currently engaged in an appeal of this action to the Federal Circuit, the Parties have agreed to enlarge
   the time in which Plaintiffs may file any bill of costs and motion to tax same, and any motion for attorney
   fees (including but not limited to an exceptional case determination pursuant to 35 U.S.C. § 285 or other
   bases for the award of attorneys’ fees and/or costs), to 30 days from the issuance of the mandate of the
   court of appeals.

           We appreciate the Court’s consideration of this request and, should the extension be acceptable
   to Your Honor, we respectfully request this letter be “So Ordered” and entered on the docket. As always,
   we thank the Court for its attention to this matter.

                                                              Respectfully submitted,

                                                              s/Liza M. Walsh

                                                              Liza M. Walsh



           1500 Market Street I 12th Floor, East Tower I Philadelphia, PA 19102 I T: 215.266.3400 I F: 973.757.1090
           1765 8roadway     17th Floor I NewYork, NY 10019 I T; 212.380.1043 I F: 973.757.1090
Case 2:16-cv-01118-CCC-MF Document 732 Filed 10/22/19 Page 2 of 2 PageID: 23201


   Honorable Mark Falk, U.S.M.J.
   October 21, 2019
   Page 2



    cc:     All Counsel of Record (via ECF and email)

                                                        SO ORDERED this   day of October 2019
